United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
GENERAL SERVICES ADMINISTRATION,
JACOB K. JAVITS FEDERAL BUILDING,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2065
Issued: May 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2011 appellant filed a timely appeal from a March 22, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). She also filed a timely
appeal from an August 17, 2011 decision finding that she abandoned her request for a hearing.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant met her burden to establish that she is entitled to
wage-loss compensation for the period June 17, 2009 to May 10, 2010; and (2) whether appellant
abandoned her request for an oral hearing, which was scheduled for August 2, 2011.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 17, 2009 appellant, then a 40-year-old contracting officer, injured her right foot
when she slipped on a wet floor in the performance of duty. She filed a Form CA-1 for traumatic
injury and continuation of pay (COP) on that day. In a January 27, 2010 report, Dr. John L.
Zboinski, a podiatrist, examined appellant and observed pain, antalgic gait, edema and point
tenderness to the third and fourth metatarsals and toes. He pointed out that these findings
remained consistent since July 13, 2009. Dr. Zboinski diagnosed right foot sprain/strain and
possible ligamentous disruption and attributed the condition to the June 17, 2009 employment
incident. His previous August 19 and December 16, 2009 notes advised that appellant was not
disabled and resumed full-time work. A November 30, 2009 note from Dr. Moris B. Girgis, a
Board-certified family practitioner, released her to work effective December 3, 2009.2 By
decision dated April 30, 2010, OWCP accepted appellant’s traumatic injury claim for right foot
sprain.3
On May 10, 2010 appellant filed a Form CA-7 claim for intermittent disability
compensation for the period June 17, 2009 to May 10, 2010. She specified in an appended Form
CA-7a time analysis form that she claimed compensation for 20 hours of leave without pay
(LWOP) taken on June 26 and 29 and November 17, 2009.4
In a May 5, 2010 note, Dr. Zboinski related that appellant continued to exhibit right foot
symptoms. He assessed that she was partially disabled and limited to light duty. A July 7, 2010
magnetic resonance imaging (MRI) scan obtained by Dr. Vidya Malhotra, a Board-certified
diagnostic radiologist, showed mild degenerative changes of the first metatarsophalangeal and
interphalangeal joints and Morton’s neuroma affecting the third interspace. Subsequent followup notes from Dr. Zboinski dated July 14, August 25, October 13 and November 24, 2010,
determined that appellant was not disabled.
OWCP informed appellant in a January 28, 2011 letter that additional evidence was
needed to establish her claim. It gave her 30 days to submit a rationalized medical report from a
qualified physician explaining how her accepted right foot condition led to her intermittent
disability from June 17, 2009 to May 10, 2010.5 Appellant submitted a copy of Dr. Zboinski’s
November 24, 2010 note.

2

The case record indicates that appellant requested leave for June 22, 26 and 29, July 2 and November 17, 2009
due to her right foot condition. Each absence was approved by the employing establishment.
3

OWCP originally denied the claim by decision dated December 28, 2009. Its hearing representative reversed
this decision on April 20, 2010.
4

The case record contains several leave requests pertaining to a left knee condition sustained on
November 28, 2009. This condition was not accepted by OWCP and is not presently before the Board.
5

OWCP also advised appellant in an October 26, 2010 letter that her June 26, 2009 work stoppage suggested the
possibility of a recurrence of disability and that she should consider filing a Form CA-2a. It did not receive this
form.

2

By decision dated March 22, 2011, OWCP denied appellant’s compensation claim,
finding that the medical evidence did not sufficiently establish an intermittent disability.6
On April 18, 2011 appellant requested an oral hearing. She submitted a March 28, 2011
letter from Dr. Zboinski opining that she needed custom-molded orthotics to provide
biomechanical support, alleviate pain and increase her physical function.
In a June 15, 2011 notice, OWCP’s Branch of Hearings and Review scheduled an
August 2, 2011 oral hearing for 2:00 p.m. at 201 Varick Street, Room 740, New York, NY
10014. OWCP’s hearing representative advised appellant that postponement of the hearing
would only be permitted upon receipt of documentation showing her nonelective hospitalization
or that the death of a spouse, parent or child prevented her attendance. The notice was mailed to
her address of record.
On August 17, 2011 OWCP’s hearing representative found that appellant failed to appear
at the scheduled hearing, did not contact OWCP prior or subsequent to the hearing to explain her
failure to appear and therefore abandoned her request.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence. For each period of disability
claimed, the employee has the burden of establishing that he or she was disabled for work as a
result of the accepted employment injury. Whether a particular injury causes an employee to
become disabled for work and the duration of that disability are medical issues that must be
proved by a preponderance of reliable, probative and substantial medical opinion evidence.7
Such medical evidence must include findings on examination and the physician’s opinion,
supported by medical rationale, showing how the injury caused the employee disability for his or
her particular work.8
Monetary compensation benefits are payable to an employee who has sustained wage loss
due to disability for employment resulting from the employment injury.9 The Board will not
require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow an employee to self-certify his or her disability and entitlement to
compensation.10

6

OWCP noted that the June 26 and 29, 2009 dates referenced in appellant’s CA-7a form were within the 45-day
COP period.
7

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

8

Dean E. Pierce, 40 ECAB 1249 (1989).

9

Laurie S. Swanson, 53 ECAB 517, 520 (2002). See also Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

10

Jefferson, supra note 7.

3

ANALYSIS -- ISSUE 1
OWCP accepted appellant’s traumatic injury claim for right foot sprain arising from the
June 17, 2009 employment incident. Thereafter, appellant claimed wage-loss compensation for
intermittent disability, asserting that she incurred 20 hours of LWOP for June 26 and 29 and
November 17, 2009 and submitted medical evidence.
The Board finds that appellant did not establish her entitlement to wage-loss
compensation because the medical evidence did not sufficiently demonstrate that she was
intermittently disabled due to her accepted condition. In a May 5, 2010 treatment note,
Dr. Zboinski found her to be partially disabled and recommended light-duty work. However,
while he identified partial disability, he did not present any medical rationale setting forth the
pathophysiological mechanism by which appellant’s right foot sprain rendered her unable to
perform her regular employment.11 Moreover, Dr. Zboinski did not specify the dates of
disability.12
Dr. Girgis’ November 30, 2009 note advising that appellant could return to work on
December 3, 2009, Dr. Malhotra’s July 7, 2010 MRI scan report and Dr. Zboinski’s March 28,
2011 letter in favor of orthotics were of limited probative value because none offered an opinion
as to whether the accepted right foot sprain caused disability on any of the specific claimed
dates.13 Finally, Dr. Zboinski’s remaining notes from August 19, 2009 to November 24, 2010,
did not support appellant’s claim because they indicated that she was not disabled. In the
absence of rationalized medical opinion evidence, appellant failed to meet her burden of proof to
establish that she had disability causally related to the accepted injury on any of the claimed
dates.
LEGAL PRECEDENT -- ISSUE 2
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.14 Unless
otherwise directed in writing by the claims examiner, OWCP’s hearing representative will mail a
notice of the time and place of the hearing to the claimant and any representative at least 30 days
before the scheduled date.15 OWCP has the burden of proving that it mailed notice of a
scheduled hearing to a claimant.16

11

Emma R. Bowman, Docket No. 94-2431 (issued September 13, 1996); Arita M. Cruz, Docket No. 94-1694
(issued June 11, 1996).
12

M.F., Docket No. 08-1927 (issued April 16, 2009).

13

Tracy A. Thorsen, Docket No. 93-1232 (issued July 21, 1994).

14

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

15

20 C.F.R. § 10.617(b).

16

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

4

The legal authority governing abandonment of hearings rests with OWCP’s procedure
manual, which provides that a hearing can be considered abandoned only under very limited
circumstances.17 All three of the following conditions must be present: (1) the claimant has not
requested a postponement; (2) the claimant has failed to appear at a scheduled hearing; and
(3) the claimant has failed to provide any notification for such failure within 10 days of the
scheduled date of the hearing. Under these circumstances, OWCP’s hearing representative will
issue a formal decision finding that the claimant has abandoned his or her request for a hearing.18
ANALYSIS -- ISSUE 2
The case record shows that OWCP’s Branch of Hearings and Review scheduled an oral
hearing at a particular time and place on August 2, 2011. Written notice was properly addressed
and duty mailed to appellant on June 15, 2011.19 Appellant did not request postponement and
failed to appear at the appointed time, date and location. After 10 days elapsed, OWCP did not
receive any notification from her explaining her failure to appear. Therefore, under these
circumstances, the Board finds that appellant abandoned her request for a hearing.
Appellant contends on appeal that she provided notification for her failure to appear to
OWCP on August 22, 2011. As noted, such notification must be received within 10 days of the
scheduled hearing. Because 20 days elapsed from August 2 to 22, 2011, OWCP properly found
that appellant abandoned her request for an oral hearing.
The Board points out that appellant submitted new evidence on appeal. The Board lacks
jurisdiction to review evidence for the first time on appeal.20 However, appellant may submit
new evidence or argument as part of a formal written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not establish her entitlement to wage-loss
compensation. Furthermore, the Board finds that OWCP properly determined that she
abandoned her request for an oral hearing.

17

Claudia J. Whitten, 52 ECAB 483 (2001).

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).
19

See Newton D. Lashmett, 45 ECAB 181 (1993) (mailbox rule).

20

20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the August 17 and March 22, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

